DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US applications 62/524,165 and 62/524,174 both filed 23 June 2017.

Election/Restrictions
Applicant previously elected CORM-3 (carbon monoxide agent) in the reply filed 18 February 2019.

Examiner’s Note
Applicant's amendments and arguments filed 24 March 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 24 March 2021, it is noted that claim 8 is indicated as having been amended, however no amendment is to be found in the instant claims. No new matter or claims have been added.

Status of the Claims
Claims 1-8 and 21-25 are pending.
Claim 4 is withdrawn.
Claims 1-3, 5-8, and 21-25 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, and 21-25 stand rejected under 35 U.S.C. 103 as being unpatentable over Kramkowski et al. (Arterioscler Thromb Vasc Biol, September 2012, pgs 2149-2157) in view of Pfeiffer et al. (Dalton Trans., 2009, 4292-4298) in view of Schreiber et al. (https://emedicine.medscape.com/article/1927155-overview). 
The Applicant claims, in claim 1, a method of treating physiological venous thrombosis in a patient comprising administering an effective dose of carbon monoxide (CO), a carbon dioxide releasing molecule (CORM), or a mixture thereof wherein the CO is released in an amount of about 5-500 ppm. In claim 2, the CORM is selected 
Kramkowski teaches that CORM-3 and CORM-A1 inhibit thrombosis in vivo (abstract). More specifically, CORMs were shown to inhibit venous thrombus formation in mice (pg 2153, ¶6; pg 2156, ¶2) and to decrease platelet accumulation in thrombus (abstract). Administration was done in mice via injection wherein the dose is 3-30 mol/kg (pg 2151, ¶2, 5, 8). Kramkowski teaches that an antithrombotic effect can be achieved by exposition to CO inhalation at 250 ppm for 2 hours (pg 2150, ¶1). CORM-A1 and CORM-3 inhibited platelet aggregation in whole blood collected after thrombus removal and it was concluded that CORMs inhibit venous thrombus formation (pg 2153, ¶5, 7; pg 2155, ¶2-3). CORM-3 was reported as significantly inhibiting fibrin generation in animals (pg 2154, ¶2).
Kramkowski does not teach further including a targeted delivery vector or an additional therapeutic agent.
Pfieffer teaches that CORM agents can be conjugated to functionalized amino acids resulting in a complex wherein the CO release properties are identical to those of the parents (abstract). The potential utility, however, in preparing conjugated CORM 
Schreiber teaches that initial treatment for deep vein thrombosis (DVT; aka venous thrombosis) is anticoagulation with heparin or fondaparinux SC (pg 1, ¶1).
It would have been prima facie obvious to the skilled artisan to prepare CORM-3 of Kramkowski and use it to treat physiological venous thrombosis. Regarding the dose, Kramkowski teaches using CORM in various concentrations related to the weight of the subject, but more specifically teaches that a therapeutically effective amount is one wherein 250 ppm of CO is administered by inhalation. As such, it would have been obvious to adjust the dosage based on the teaching of an effective therapeutic amount to arrive at a dosage wherein 250 ppm of CO is released from the administered CORM-3. Moreover, it would have been obvious to combine CORM-3 with heparin of Schreiber, as both are taught as being useful for treating venous thrombosis. Generally, it is prima facie obvious to combine/substitute two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. (see MPEP § 2144.06; In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). Finally, it would have been obvious to formulate the CORM agents with a targeting moiety, such as an amino acid as taught in Pfieffer, to prepare a composition that would target specific cells. The resulting method reads on instant claims 1-3, 5-8, and 21-25.

Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 4-5 and 7 of their remarks, that Applicant has discovered that the administration of CO and/or CORM to a subject potently inhibits leukocyte recruitment to an intact vein wall under physiological conditions, thus preventing the expression of tissue factor and the coagulation cascade.
In response, based on the teachings in Kramkowski that CORM does not modify leukocyte levels, the Applicant appears to have identified an unexpected property of administration of CORMs. However, the claims are not commensurate in scope with the data. To be sure, the Applicant’s data does not indicate which form of CO (CO or CORM) is administered but it does teach that administration was done by inhalation at 250 ppm. The instant claims are broad to any CO or CORM, any mode of administration, and a concentration of from about 5-500 ppm. There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is 

The Applicant argues, on pages 5-6 of their remarks, that damage and collagen exposure as taught by Kramkowski is not present in physiological venous thrombosis but rather is in chemical or laser-induced venous thrombosis. In addition, the Applicant argues, on page 6 of their remarks, that Kramkowski not only provides teaching or suggestion for using CO and/or CORM to treat physiological venous thromboembolism, but Kramkowski actually teaches away from a role of CO and/or CORM in inflammatory modulation of thrombosis. The Applicant argues that physiological venous thromboembolism is activated by an inflammation event on an intact endothelium with no subendothelial collagen exposure.
In response, the prior art teaches that CO and CORM have therapeutic effects on treating thrombosis in veins and does not restrict CO treatment to only veins that do not have anticoagulant properties already in them. To be sure, Kramkowski teaches that CORM-3 and CORM-A1 inhibit thrombosis in vivo and decrease platelet accumulation in thrombus. Kramkowski further teaches that an antithrombotic effect can be achieved by exposition to CO inhalation at 250 ppm for 2 hours and that CO can inhibit fibrin generation in animals. These features of CO and CORM do not appear to be dependent on the presence of a functional and intact endothelial wall. Rather, they are features associated with properties of the blood within the vessels that are affected. The .

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613